Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-8 are objected to because of the following informalities
Claim 1 recites “an in-phase N-port”. The “N” should be defined.
Claim 1 further recites “a power supply” should be “a DC power supply”, in order to avoid lack of antecedes basis for the limitation of claim 8 “the DC power supply”.
Claims 2-3,5-8 recite “A bias circuit according to claim 1” should be “The bias circuit according to claim 1”.
Claim 4 recite “A bias circuit according to claim 2” should be “The bias circuit according to claim 2”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the waveguides" in page 5.
There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the physical loads" in page 5.
There is insufficient antecedent basis for this limitation in the claim.
Claim 4 further recites the limitation "the group" in page 5.
There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1,2,5-8 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.
Claims 3-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. In addition, the objection of claims 3-4 needed to be overcome.
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Mclaren (US 9,667,199) discloses Doherty amplifiers with minimum phase output networks, where amplifier stages of the peak path are biased to operating in class C mode, where second amplifier stages of the main path are biased . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RAHEL GUARINO/Primary Examiner, Art Unit 2631